                              Avant Building - Suite 900 | 200 Delaware Avenue | Buffalo, NY 14202-2107 | bsk.com

                                                                                             JEREMY P. OCZEK
VIA ECF                                                                                        jpoczek@bsk.com
                                                                                                 P: 716.416.7037
June 6, 2019

Honorable Edgardo Ramos
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 619
New York, NY 10007

Re:   Signify North America Corporation et al. v. Reggiani Lighting USA et al.
      Civil No. 1:18-cv-11098-ER

Dear Judge Ramos:

As requested at the May 9, 2019 conference, we write to inform the Court that Plaintiffs
Signify North America Corporation and Signify Holding B.V. (collectively, “Signify”) will
be filing a motion to dismiss with respect to Defendants’ Second Amended Answer,
Defenses, and Counterclaims (Dkt. 38). In accordance with the briefing schedule set by
the Court, Signify will file its motion papers on or before June 24, 2019.

Respectfully submitted,

s/ Jeremy P. Oczek
Jeremy P. Oczek

Counsel for Plaintiffs Signify North America
Corporation and Signify Holding B.V.

cc: Counsel of Record (via ECF)
